Corrected DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Corrected EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shengeng Chen (Reg. No. 57430) on 05/11-12/2021 and via email on 05/12-13/2021.
The application has been amended as follows: 

Claims 2, 5, and 15 are cancelled.
Claims 1-20 are amended as follows:

Regarding claim 1,
	1. (Previously Presented) A display panel, comprising: 
	an array substrate; 
	a counter substrate facing the array substrate; 
	a light guide grating layer on a side of the array substrate distal to the counter substrate; and 
	a light guide grating pitch adjuster; 
	wherein the light guide grating layer in a three-dimensional image display mode is configured to have a plurality of light emitting regions and a plurality of light non-emitting regions alternately arranged, thereby forming a grating; 
	the light guide grating pitch adjuster configured to adjust a pitch of the plurality of light emitting regions in the light guide grating layer in response to a change of an actual viewing distance between a plurality of view zones and the display panel; 
	the light guide grating layer is configured to emit light from the plurality of light emitting regions, and configured not to emit light form the plurality of light non-emitting regions, thereby displaying a three-dimensional image in the display panel, 
	the light guide grating layer comprises a plurality of light guide bars; 
	wherein a respective one of the plurality of light guide bars extends along a direction substantially parallel to a scanning direction of a plurality of gate lines in the display panel; 
	a length direction of the respective one of the plurality of light guide bars is substantially perpendicular to the scanning direction of the plurality of gate lines in the display panel; 
	the light guide grating pitch adjuster is configured to adjust a width of a respective one of the plurality of light emitting regions in the light guide grating layer in response to a change in the actual viewing distance; 
	the light guide grating pitch adjuster is configured to selectively control a plurality of target light guide bars out of the plurality of light guide bars to emit light whereas other light guide bars of the plurality of light guide bars are controlled not to emit light, thereby forming the grating of the plurality of light emitting regions spaced apart by the plurality of light non- emitting regions; and 
	the respective one of the plurality of light emitting regions comprises at least one of the plurality of target light guide bars that is controlled to emit light.

Regarding claim 2,
2. (Canceled).

Regarding claim 3,
	3. (Previously Presented) The display panel of claim 1, wherein the light guide grating pitch adjuster is configured to, upon receiving an image display command for displaying image in the three-dimensional image display mode, acquire the actual viewing distance between the plurality of view zones and the display panel, and configured to adjust the pitch of the plurality of light emitting regions in the light guide grating layer based on the actual viewing distance.

Regarding claim 4,
	4. (Currently Amended) The display panel of claim 1 [[claim 2]], wherein the light guide grating pitch adjuster is configured to
	control formation of the plurality of light emitting regions in the light guide grating layer; and 
	adjust a width of the respective one of the plurality of light emitting regions in the light guide grating layer and the pitch of the plurality of light emitting regions in the light guide grating layer in real time in response to the change of the actual viewing distance in real time.

Regarding claim 5,
	5. (Canceled).

Regarding claim 6,
	6. (Currently Amended) The display panel of claim 1 [[claim 5]], wherein the light guide grating pitch adjuster comprises: 
	a distance detector configured to detect the actual viewing distance between the plurality of view zones and the display panel; 
	a processor configured to determine the pitch of the plurality of light emitting regions in the light guide grating layer based on the actual viewing distance; and 
	a controller; 
	wherein the processor is configured to generate a first control signal based on the pitch determined by the processor, and transmit the first control signal to the controller; and 
	the controller is configured to, upon receiving the first control signal from the processor, selectively control the plurality of target light guide bars out of the plurality of light guide bars to emit light whereas other light guide bars of the plurality of light guide bars are controlled not to emit light, thereby forming the grating of the plurality of light emitting regions spaced apart by a plurality of light non-emitting regions.

Regarding claim 7,
	7. (Previously Presented) The display panel of claim 6, further comprising a plurality of light sources electrically connected to the controller; 
	wherein a respective one of the plurality of light sources is attached to a lateral side of the respective one of the plurality of light guide bars.

Regarding claim 8,
	8. (Previously Presented) The display panel of claim 7, wherein the respective one of the plurality of light guide bars comprises one of a plurality of optical fibers encapsulated in an encapsulating layer; 
	the encapsulating layer has a refractive index less than that of the plurality of optical fibers; and 
	the plurality of light sources include a plurality of light emitting diodes chips electrically connected to the controller;
	wherein the light guide grating layer comprises a plurality of light guide points in the respective one of the plurality of light guide bars configured to disrupt light total reflection locally and reflect light out of the light guide grating layer.

Regarding claim 9,
	9. (Previously Presented) The display panel of claim 8, wherein the plurality of light guide points are a plurality of vias in the encapsulating layer, a respective one of which connecting one of the plurality of optic fibers to a light emitting side of the light guide grating layer; 
	a height direction of the plurality of vias is substantially parallel to a thickness direction of the array substrate; and 
	a height direction of the plurality of vias is substantially perpendicular to a length direction of the plurality of light guide bars.

Regarding claim 10,
	10. (Previously Presented) The display panel of claim 8, wherein the plurality of light guide points are a plurality of ink dots, a respective one of the plurality of ink dots is on a side of one of the plurality of optical fibers distal to the array substrate.

Regarding claim 11,
	11. (Original) The display panel of claim 1, wherein the light guide grating layer in a two-dimensional image display mode is configured to have a substantially continuous single light emitting region throughout the light guide grating layer.

Regarding claim 12,
	12. (Previously Presented) The display panel of claim 11, wherein the light guide grating pitch adjuster is configured to, upon receiving an image display command for displaying image in the two-dimensional image display mode, control the light guide grating layer to form the substantially continuous single light emitting region throughout the light guide grating layer.

Regarding claim 13,
	13. (Currently Amended) A display panel, comprising: 
	an array substrate; 
	a counter substrate facing the array substrate; [[and]] 
	a light guide grating layer on a side of the array substrate distal to the counter substrate; and
	a light guide grating pitch adjuster; 
	wherein the light guide grating layer in a three-dimensional image display mode is configured to have a plurality of light emitting regions and a plurality of light non-emitting regions alternately arranged, thereby forming a grating; 
	the light guide grating pitch adjuster is configured to adjust a pitch of the plurality of light emitting regions in the light guide grating layer in response to a change of an actual viewing distance between a plurality of view zones and the display panel; and 
	the light guide grating layer is configured to emit light from the plurality of light emitting regions, and configured not to emit light form the plurality of light non-emitting regions, thereby displaying a three-dimensional image in the display panel; 
	wherein the light guide grating layer in a two-dimensional image display mode is configured to have a substantially continuous single light emitting region throughout the light guide grating layer; 
	wherein the display panel further comprises a light guide grating pitch adjuster, upon receiving an image display command for displaying image in the two-dimensional image display mode, configured to control the light guide grating layer to form the substantially continuous single light emitting region throughout the light guide grating layer; 
	wherein the light guide grating pitch adjuster comprises: 
	a processor, upon receiving a signal indicating the two-dimensional image display mode, is configured to generate a second control signal; and 
	a controller; 
	wherein the light guide grating layer comprises a plurality of light guide bars; 
	a respective one of the plurality of light guide bars extends along a direction substantially parallel to a scanning direction of a plurality of gate lines in the display panel; 
	a length direction of the respective one of the plurality of light guide bars is substantially perpendicular to the scanning direction of a plurality of gate lines in the display panel; and 
	the light guide grating pitch adjuster is configured to adjust a width of a respective one of the plurality of light emitting regions in the light guide grating layer in response to a change in the actual viewing distance;
	wherein the processor is configured to transmit the second control signal to the controller; and 
	the controller, upon receiving the second control signal, is configured to control all of the plurality of light guide bars to emit light, thereby forming the substantially continuous single light emitting region throughout the light guide grating layer.

Regarding claim 14,
	14. (Previously Presented) A method of controlling a display panel, 
	wherein the display panel comprises: 
	an array substrate; 
	a counter substrate facing the array substrate; 
	a light guide grating layer on a side of the array substrate distal to the counter substrate; and 
	wherein the light guide grating layer in a three-dimensional image display mode is configured to have a plurality of light emitting regions and a plurality of light non-emitting regions alternately arranged, thereby forming a grating; 
	the light guide grating layer is configured to emit light from the plurality of light emitting regions, and configured not to emit light form the plurality of light non-emitting regions, thereby displaying a three-dimensional image in the display panel; 
	the method comprises: 
	upon receiving a signal indicating a three-dimensional image display mode, acquiring an actual viewing distance between a plurality of view zones and the display panel; 
	forming a grating of the plurality of light emitting regions spaced apart by the plurality of light non-emitting regions in a light guide grating layer of the display panel; and 
	adjusting a pitch of the plurality of light emitting regions in the light guide grating layer in response to a change of the actual viewing distance in real time; 
	wherein the light guide grating layer comprises a plurality of light guide bars; 
	wherein a respective one of the plurality of light guide bars extends along a direction substantially parallel to a scanning direction of a plurality of gate lines in the display panel; and 
	a length direction of the respective one of the plurality of light guide bars is substantially perpendicular to the scanning direction of a plurality of gate lines in the display panel; and
	wherein forming the grating of the plurality of light emitting regions spaced apart by the plurality of light non-emitting regions in the light guide grating layer comprises:
	determining a width of a respective one of the plurality of light emitting regions in the light guide grating layer based on the actual viewing distance, thereby determining a pitch of the plurality of light emitting regions in the light guide grating layer; and 
	selectively controlling a plurality of target light guide bars out of the plurality of light guide bars to emit light whereas other light guide bars of the plurality of light guide bars are controlled not to emit light, thereby forming the grating of the plurality of light emitting regions spaced apart by the plurality of light non-emitting regions; 
	wherein the respective one of the plurality of light emitting regions comprises at least one of the plurality of target light guide bars that is controlled to emit light.

Regarding claim 15,
	15. (Canceled).

Regarding claim 16,
	16. (Previously Presented) The method of claim 14, wherein determining the width of the respective one of the plurality of light emitting regions in the light guide grating layer based on the actual viewing distance comprises: 
	acquiring the actual viewing distance; and 
	determining the width of the respective one of the plurality of light emitting regions in the light guide grating layer based on the actual viewing distance.

Regarding claim 17,
	17. (Previously Presented) The method of claim 14, wherein selectively controlling the plurality of target light guide bars out of the plurality of light guide bars to emit light comprises:
	generating a first control signal based on the pitch determined; 
	transmitting the first control signal; and 
	based on the first control signal, selectively controlling the plurality of target light guide bars out of the plurality of light guide bars to emit light.

Regarding claim 18,
	18. (Original) The method of claim 14, further comprising, upon receiving a signal indicating a two-dimensional image display mode, controlling the light guide grating layer to form a substantially continuous single light emitting region throughout the light guide grating layer.

Regarding claim 19,
	19. (Previously Presented) The method of claim 18,  
	wherein controlling the light guide grating layer to form the substantially continuous single light emitting region throughout the light guide grating layer comprises: 
	upon receiving the signal indicating the two-dimensional image display mode, generating a second control signal; 
	transmitting the second control signal; and 
	controlling all of the plurality of light guide bars to emit light, thereby forming the substantially continuous single light emitting region throughout the light guide grating layer.

Regarding claim 20,
	20. (Previously Presented) A method of fabricating a display panel, comprising: 
	providing a base substrate; forming a light guide grating layer on the base substrate; 
	forming a light guide grating pitch adjuster; 
	forming an array substrate; 
	forming a counter substrate; 
	assembling the array substrate and the counter substrate into a cell; 
	wherein the light guide grating layer is formed on a side of the array substrate distal to the counter substrate; 
	the light guide grating layer in a three-dimensional image display mode is configured to have a plurality of light emitting regions and a plurality of light non-emitting regions alternately arranged, thereby forming a grating; 
	the light guide grating pitch adjuster configured to adjust a pitch of the plurality of light emitting regions in the light guide grating layer in response to a change of an actual viewing distance between a plurality of view zones and the display panel; 
	the light guide grating layer is configured to emit light from the plurality of light emitting regions, and configured not to emit light form the plurality of light non-emitting regions, thereby displaying a three-dimensional image in the display panel; 
	forming the light guide grating layer comprises forming a plurality of light guide bars; 
	wherein a respective one of the plurality of light guide bars is formed to extend along a direction substantially parallel to a scanning direction of a plurality of gate lines in the display panel; 
	a length direction of the respective one of the plurality of light guide bars is substantially perpendicular to the scanning direction of the plurality of gate lines in the display panel; 
	the light guide grating pitch adjuster is configured to adjust a width of a respective one of the plurality of light emitting regions in the light guide grating layer in response to a change in the actual viewing distance; 
	the light guide grating pitch adjuster is configured to selectively control a plurality of target light guide bars out of the plurality of light guide bars to emit light whereas other light guide bars of the plurality of light guide bars are controlled not to emit light, thereby forming the grating of the plurality of light emitting regions spaced apart by the plurality of light non- emitting regions; and 
	the respective one of the plurality of light emitting regions comprises at least one of the plurality of target light guide bars that is controlled to emit light.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claims 1, 13-14, and 20 Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, or where there is no strong motivation or reasoning to combine references to arrive at the claimed invention. The features are the light guide grating pitch adjuster configured to adjust a pitch of the plurality of light emitting regions in the light guide grating layer in response to a change of an actual viewing distance between a plurality of view zones and the display panel; the light guide grating layer comprises a plurality of light guide bars; wherein a respective one of the plurality of light guide bars extends along a direction substantially parallel to a scanning direction of a plurality of gate lines in the display panel; a length direction of the respective one of the plurality of light guide bars is substantially perpendicular to the scanning direction of the plurality of gate lines in the display panel; the light guide grating pitch adjuster is configured to adjust a width of a respective one of the plurality of light emitting regions in the light guide grating layer in response to a change in the actual viewing distance. Dependent claims 3-4, 6-12, and 16-20 are allowed for the reasons concerning the independent claims 1, 13-14, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-4, 6-14, and 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        05/24/2021